              Case 6:18-bk-06821-KSJ      Doc 448     Filed 03/08/21    Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov



In re:                                                      Chapter 7

DON KARL JURAVIN,                                           Case No. 6:18-bk-06821-KSJ

         Debtor.                                            Case No. 6:20-bk-01801-KSJ

____________________________/                               Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ
MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

      Applicable Debtors.
____________________________/

                    TRUSTEE’S MOTON TO COMPEL
    HAL HERSHKOWITZ AND HERSHKOWITZ & KUNITZER, P.A. TO COMPLY
       WITH RULE 2004 SUBPOENA FOR PRODUCTION OF DOCUMENTS

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case

No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-KSJ),

moves this Court for an order compelling Hal Hershkowitz and Hershkowitz & Kunitzer, P.A.

(cumulatively, CPA or Hershkowitz), to produce documents requested in the Subpoena for Rule

2004 Examination previously served on March 01, 2019, and in support the Trustee states:

         1.     Just over two years ago, the Trustee gave notice of intent to serve a Rule 2004

subpoena on Hal E. Hershkowitz and his firm Hershkowitz & Kunitzer, P.A. [Doc. 57], accountant

for Juravin and, inter alia, various Juravin Related Entities. The subpoena was served on March

1, 2019. The Debtor, Don K. Juravin, (Juravin), objected, moved to quash and for a protective




                                                1
            Case 6:18-bk-06821-KSJ         Doc 448      Filed 03/08/21     Page 2 of 7




order [Doc. 72], and the Trustee Responded [Doc. 86]. The matter was heard on June 11, 2019 by

Judge Jackson, resulting in the entry of an Agreed Order [Doc 135 dated June 26, 2019]. The

Agreed Order is attached as Exhibit 1.

       2.      Hershkowitz was required to comply with the Agreed Order by July 24, 2019, by

producing, “any and all documents and communications within their custody, possession, or

control relating to the Debtor’s business or financial affairs, lawsuits, or money for the two (2)

year period prior to the petition date of October 31, 2018.” This included, “all business entities in

which the Debtor was involved in any capacity whatsoever.” 1 Exhibit 1 at decretal paragraph 2.

       3.      Any claims of privilege were required to be submitted to the Trustee in a privilege
                                                                                        2
log that, “separately identifies each document for which privilege is asserted.”            Exhibit 1 at

decretal paragraph 3.

       4.      On July 16, 2019, counsel for the Trustee sent Mr. Hershkowitz a certified letter

reminding him of his duty to turnover of the responsive documents. The letter included courtesy

copies of the Subpoena and Agreed Order, and gave the accountant another 28 days to comply,




Full text of Agreed Order decretal paragraphs 2, 3:
1
       2.     The Accountants shall provide the Trustee any and all documents
       and communications within their custody, possession, or control relating to
       the Debtor’s business or financial affairs, lawsuits, or money for the two (2)
       year period prior to the petition date of October 31, 2018 (the
       “Documents”). This production includes Such production shall be made
       within 28 days of the date of this Order.
2
       3.      If any Accountant claims that any Document otherwise responsive
       should be withheld from production due to a claim of privilege, the
       Accountant shall provide the Trustee with a privilege log which separately
       identifies each document for which privilege is asserted.



                                                 2
               Case 6:18-bk-06821-KSJ         Doc 448       Filed 03/08/21   Page 3 of 7




bringing the deadline to August 13, 2019. The extended grace period came with a warning that

failure to comply would result in enforcement actions taken. See: Exhibit 2, attached [letter only].

          5.      On March 02, 2021, Mr. Ryan, as special counsel to the Trustee, called Mr.

Hershkowitz to discuss his failure to comply with the ordered discovery. A confirming email from

counsel Ryan to Mr. Hershkowitz is attached as Exhibit 33. Courtesy copies of the Subpoena and

Agreed Order were again sent to the Hershkowitz.

          6.      Mr. Hershkowitz’s primary reason alleged for his noncompliance was that it

involved a lot of work— work that he believes will go unpaid. He described “piles” and “boxes”

of documents, and many more records for Juravin and his various entities that are electronically

stored on his own server and in cloud and drop box locations. Hershkowitz confirmed he is

unwilling to immediately produce them based on his stated beliefs that: 1) Compliance is too time

consuming due to the volume of the work involved, and 2) Mr. Juravin may sue him for turning

over the information. Hershkowitz further stated that he would talk with Juravin and get back to

Mr. Ryan.

          7.      Mr. Hershkowitz also disclosed that he prepared a number of reports for Juravin

and MCO while under Chapter 11, but was not paid for the work. He asked Mr. Ryan whether the

Trustee wanted those reports, but did not agree to produce them.

          8.      Mr. Hershkowitz’s reasons for noncompliance are not well founded. The issues

were considered by this Court as reflected by the Agreed Order. What’s more, public records

prove that Mr. Hershkowitz continued performing billable work for the Juravins well after he was

required to comply with the Subpoena.




3
    Identification of typographical error added ([sic] ).


                                                    3
             Case 6:18-bk-06821-KSJ        Doc 448      Filed 03/08/21     Page 4 of 7




       9.      Mr. Hershkowitz has been advised that the Trustee sold Juravin entities Must Cure

Obesity Co., [MCO], Roca Labs Nutraceutical USA, Inc., and Juravin, Inc., eliminating the

Juravin’s standing to object to production of records belonging to those entities. Accordingly, the

CPA-client privilege for the Sold Entities now belongs to their new owner, Wilmington Financial

Services, LLC, [Wilmington] and not Mr. Juravin.

       10.     Mr. Hershkowitz has been advised that Wilmington has waived any and all

objection to the production of the entities’ information to the Trustee.

       11.     As of the time of filing this motion Mr. Hershkowitz has not responded to the March

2, 2021confirming email.

       12.     The Trustee requires the Court’s assistance in compelling Mr. Hershkowitz to

produce:

       A. Any communications and documents relating to any agreement between Hershkowitz
          and the Debtor, and/or the Related Companies, for payment of any services rendered
          or to be rendered by Hershkowitz from September 1, 2012, through the present date.

       B. Any and all communications and documents relating to any work performed or to be
          performed, or services rendered or to be rendered, by Hershkowitz to or for the benefit
          of the Debtor or the Related Companies, including without limitation, billing
          statements, bills, invoices, and receipts for the two (2) year period prior to the petition
          date of October 31, 2018 through the present date.

       C. Any and all communications and documents to, from, by, among, or between
          Hershkowitz and the Debtor or the Related Companies for the two (2) year period prior
          to the petition date of October 31, 2018 through the present date.

       D. Any and all documents and communications to, from, by, among, or between
          Hershkowitz and any other person or entity referring, relating, or pertaining to the
          Debtor or the Related Companies for the two (2) year period prior to the petition date
          of October 31, 2018 through the present date.

       E. Any and all documents and communications prepared by Hershkowitz to, from, for, on
          behalf of, or for the benefit of the Debtor, or the Related Companies, including without
          limitation tax returns, for the two (2) year period prior to the petition date of October
          31, 2018 through the present date.



                                                 4
             Case 6:18-bk-06821-KSJ          Doc 448   Filed 03/08/21     Page 5 of 7




       F. Hershkowitz’s complete files relating to the Debtor or the Related Companies for the
          two (2) year period prior to the petition date of October 31, 2018 through the present
          date.

       13.     Notice of hearing [03/24/2021 at 01:00 PM] accompanies this Motion.

       WHEREFORE, Dennis D. Kennedy, Chapter 7 Trustee, respectfully requests that the Court

enter an order requiring production of the items stated within five [5] days of entry of the order,

that Mr. Hershkowitz appear for a Rule 2004 examination within 10 days after production of the

materials, and any other relief necessary.

Dated: March 08, 2021.                Respectfully submitted,

                                             /S/JAMES D. RYAN
                                                JAMES D. RYAN, ESQ.
                                                FLORIDA BAR NO. 0976751
                                                JDR@RYANLAWGROUP.NET
                                                SUE@RYANLAWGROUP.NET
                                                LAUREN@RYANLAWGROUP.NET
                                                RYAN LAW GROUP, PLLC
                                                636 U.S. HIGHWAY ONE, SUITE 110
                                                NORTH PALM BEACH, FL 33408
                                                MAIN: (561) 881-4447 FAX: (561) 881-4461
                                                SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on March 08, 2021, a true copy of the foregoing Motion to
Compel has been served as indicated by CM/ECF or by U.S. Mail:

•   CM/ECF
    - United States Trustee, George C. Young Federal Bldg., 400 W. Washington Street, Suite
      1100, Orlando, FL 32801
    - Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite
      300, Orlando, FL 32801
    - All interested parties registered

•   U.S. Mail
    Hal E. Herskowitz, Hershkowitz & Kunitzer, PA, 5039 Central Ave, St. Petersburg, FL
    33710; also by email to: Hal@hk-cpas.com
                                                        /S/JAMES D. RYAN
                                                           JAMES D. RYAN, ESQ.




                                                  5
              Case 6:18-bk-06821-KSJ      Doc 448     Filed 03/08/21    Page 6 of 7




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov



In re:                                                      Chapter 7

DON KARL JURAVIN,                                           Case No. 6:18-bk-06821-KSJ

          Debtor.                                           Case No. 6:20-bk-01801-KSJ

____________________________/                               Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ
MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

      Applicable Debtors.
____________________________/

                          NOTICE OF PRELIMINARY HEARING

NOTICE IS GIVEN THAT:

        1.     A preliminary hearing in this case will be held on Wednesday, March 24, 2021,
at 01:00 p.m. in Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 W. Washington
Street, Orlando, Florida 32801on the following matter:

         Trustee’s Moton To Compel Hal Hershkowitz and Hershkowitz & Kunitzer, P.A.
                to Comply with Rule 2004 Subpoena for Production of Documents

       2.      The Court may continue this matter upon announcement made in open court
without further notice.

       3.      Any party opposing the relief sought at this hearing must appear at the hearing or
any objections or defenses may be deemed waived.

        4.      All persons entering the Courthouse are required to wear an appropriate mask and
to respect social distancing protocols intended to avoid the spread of the COVID virus.

        5.     Those participants wishing to remotely attend this hearing may appear by Zoom.
Instructions and procedures for video hearings will be provided.




                                               6
           Case 6:18-bk-06821-KSJ       Doc 448     Filed 03/08/21   Page 7 of 7




Dated: March 8, 2021.               Respectfully submitted,

                                        /S/JAMES D. RYAN
                                           JAMES D. RYAN, ESQ.
                                           FLORIDA BAR NO. 0976751
                                           JDR@RYANLAWGROUP.NET
                                           SUE@RYANLAWGROUP.NET
                                           LAUREN@RYANLAWGROUP.NET
                                           RYAN LAW GROUP, PLLC
                                           636 U.S. HIGHWAY ONE, SUITE 110
                                           NORTH PALM BEACH, FL 33408
                                           MAIN: (561) 881-4447 FAX: (561) 881-4461
                                           SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on March 08, 2021, a true copy of the foregoing Notice of
Hearing has been served as indicated by CM/ECF or by U.S. Mail:

•   CM/ECF
    - United States Trustee, George C. Young Federal Bldg., 400 W. Washington Street, Suite
      1100, Orlando, FL 32801
    - Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite
      300, Orlando, FL 32801
    - All interested parties registered

•   U.S. Mail
    Hal E. Herskowitz, Hershkowitz & Kunitzer, PA, 5039 Central Ave, St. Petersburg, FL
    33710; also by email to: Hal@hk-cpas.com

                                                         /S/JAMES D. RYAN
                                                            JAMES D. RYAN, ESQ.




                                              7
